Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 21, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “and may be joined via a number of access positions 851” must be shown or the features canceled from the claims. No new matter should be entered. Applicant’s original Figure 9 and now amended Figure 9 does not show “access positions” permitting flow passage as claimed. Figure 9 illustates arcuate channels 845 that are clearly separated along said arcuate paths.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s as-filed specification does not support “access positions” permitting flow passage as claimed. Original and amended Figure 9 illustates arcuate channels 845 that are clearly separated, or truncated, along said arcuate paths. No gas flow across these truncated positions, orginating between the illustrated discontinuous channels 845, is possible based on the as-filed specification and drawings.
Specification
The amendment filed March 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: As stated above, Applicant’s newly added features in amended paragraph [0072] of “and may be joined via a number of access positions 851” is not supported by the as-filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed March 21, 2022 have been fully considered and are not persuasive. The Examiner defers arguments based on prior art until the disposition of the Examiner’s cited new matter is concluded.

Conclusion
Any inquiry concerning this communication or earlier communications from Olgado’s examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. Olgado’s examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. Olgado’s fax phone number for Olgado’s organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to Olgado’s status of this application or proceeding should be directed to Olgado’s Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If Olgado’s examiner cannot be reached please contact Olgado’s examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716            

//
The semiconductor processing system (Figure 2) gasbox (201; Figure 2,3A) of claim 10, wherein the plurality of channels (348,344; Figure 3A-Applicant’s 845; Figure 8,9) are separated from one another by a plurality of walls (walls between 348,344; Figure 3A,3C), and wherein each radially outward wall of the plurality of walls (walls between 348,344; Figure 3A,3C) defines an increased number of access positions as a radially inward wall of the plurality of walls (walls between 348,344; Figure 3A,3C), as claimed by claim 11

20. Dhindsa’s semiconductor processing system gasbox (26; Figure 4) of claim 18, wherein Dhindsa’s second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) provides fluid access at more than two positions to a third channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) radially outward of Dhindsa’s second channel, and wherein each position of Dhindsa’s more than two positions is radially offset from Dhindsa’s two positions of fluid access from Dhindsa’s first channel (Applicant’s 623; Figure 6) of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) to Dhindsa’s second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8).